Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
This action is a non-final rejection.
Claims 1-25 are rejected under 35 USC § 101 

Priority
Acknowledgement is made of Applicant’s claim for a foreign priority date of 6-5-2012. 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8-8-2019, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims [1-25] are not patent eligible because the claimed invention is directed to an abstract idea without significantly more. 
Analysis
First, claims are directed to one or more of the following statutory categories: a process, a machine, a manufacture, and a composition of matter. Regarding claims 1-25, the claims recite an abstract idea of processing a payment from a payer to a payee. 
Independent Claims 1, 14 and 25 are rejected under 35 U.S.C 101 based on the following analysis.
-Step 1 (Does the claim fall within a statutory category? YES): claims 1, 14 and 25 recite a method, system and non-transitory computer readable storage medium respectively for processing a payment from a payer to a payee. 
-Step 2019 PEG 2A Prong One (Does the claim fall within at least one of the groupings of abstract ideas?: YES): The claimed invention “includes at least one data element associated with the payer “; “specifies the amount of the payment from the payer to the payee“; “obtaining the financial account information from the payer“; “obtaining the amount of the payment from the payer by processing the payment using the financial account information obtained from the payer“and “forwarding at least a portion of the amount of the payment to the payee“; falls under the grouping of certain methods of organizing human activity under fundamental economic practices as it recites processing a payment from a payer to a payee. (refer to MPEP 2106.04(a)(2)). Accordingly this claim recites an abstract idea. 
-Step 2019 PEG 2A Prong Two (Are there additional elements in the claim that imposes a meaningful limit on the abstract idea? NO). Claims 1, 14 & 25 recite: “a first computing system”; “a second computing system “; “specifies a communications link for the second computing system to obtain financial account information from the payer“; “generating an electronic data token representing the financial account information obtained from the payer“; and  “outputting the electronic data token to a communications network for transmittal to the first computing system, wherein the first computing system does not receive the financial account information and the second computing system does not provide the electronic data token to the payer“. In addition claim 14 recites: “one or more processors”; and memory storing instructions “; and in addition claim 25 recites “A non-transitory computer readable storage medium storing instructions that, when executed by a processor“; amount to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea. (refer to MPEP 2106.05(f))

Claims 1, 14 and 25 also recite: “receiving a second payment transaction instruction from the first computing system”; that amount to additional insignificant extra solution activities to the judicial exception specific to data gathering. (refer to MPEP 2106.05(g). Accordingly, the claim as a whole does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
-Step 2019 PEG 2B (Does the additional elements of the claim provide an inventive concept?: NO. As discussed previously with respect to Step 2A Prong Two, Claims 1, 14 

Claims 1, 14 and 25 also recite: “receiving a second payment transaction instruction from the first computing system”; that amount to additional insignificant extra solution activities to the judicial exception specific to data gathering. (refer to MPEP 2106.05(g). Under Step 2B further analysis under well-understood routine conventional (WURC) is required which includes consideration of the four options per the Berkheimer memo. Using WURC option 2 “receiving data”; “sending data” ; “transmitting data”; “selecting data”; “presenting data”; or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Accordingly, the claim does not provide an inventive concept (significantly more than the abstract idea) and hence the claim is ineligible.  

Claims 2-13, dependent on claim 1 and claims 15-24 dependent on claim 14 are rejected under 35 U.S.C 101 based on similar rationale as claims 1 and 14 respectively. The additionally recited elements in the dependent claims were all individually and collectively examined and found to merely refine and/or further limit the abstract idea(s) of the independent claim(s). They do not add any feature which integrates the judicial exception into a practical application, nor do they amount to significantly more, indicative of an inventive concept which cures the deficiencies of their respective parent independent claim or transforms the nature of the claims into patent-eligible subject matter under 35 USC §101.




Claim 2 dependent on claim 1 and claim 15 dependent on claim 14 amount to mere instructions to apply the abstract idea of claims 1 and 14 respectively using a generic computer, by reciting “wherein the second payment transaction instruction: includes a representation of the electronic data token” and “processing the second payment using the financial account information represented by the electronic data token“; accordingly the claim is rejected under 35 U.S.C. 101 based on MPEP 2106.05(f).

Claim 2 dependent on claim 1 and claim 15 dependent on claim 14 merely recite additional steps that amount to no more than insignificant extra-solution activities to the judicial exception. Specifically claims 2 and 15 recite “receiving a second payment transaction instruction from the first computing system”.  This claim amounts to additional insignificant extra solution activities to the judicial exception specific to data gathering, which is a form of insignificant extra-solution activity (refer to MPEP 2016.05 (g). Such limitation does not integrate the abstract idea into a practical application. Further analysis under WURC option 2  “receiving data”; “sending data” ; “transmitting data”; “selecting data”; “presenting data”; or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Such limitation does not amount to significantly more than an abstract idea and hence the claim is ineligible. 

Claim 3 dependent on claim 1 and claim 16 dependent on claim 14 amount to mere instructions to apply the abstract idea of claims 1 and 14 respectively using a generic computer, by reciting “wherein the communications link used to obtain the financial account information from the payer is synchronous with a communications link used by the first computing system to obtain enrollment data from the payer”. Accordingly the claim is rejected under 35 U.S.C. 101 based on MPEP 2106.05(f)

Claim 4 dependent on claim 1 amount to mere instructions to apply the abstract idea of claim 1 using a generic computer, by reciting “wherein the communications link is at least one of a telephone number to enable the second computing system to communicate with the payer and obtain the financial account information or a transfer from an existing telephone call with the payer to a telephone system that receives the financial account information from the payer”. Accordingly the claim is rejected under 35 U.S.C. 101 based on MPEP 2106.05(f)

Claim 5 dependent on claim 1 and claim 17 dependent on claim 14 amount to mere instructions to apply the abstract idea of claims 1 and 14 respectively using a generic computer, by reciting “wherein the communication link is a connection via the internet between the second computing system and a computing system used by the payer enabling the payer to input the financial account information for transmittal to the second computing system”. Accordingly the claim is rejected under 35 U.S.C. 101 based on MPEP 2106.05(f)

Claim 6 dependent on claim 5 and claim 18 dependent on claim 17 amount to mere instructions to apply the abstract idea of claims 1 and 14 respectively using a generic computer, by reciting “wherein the connection is a widget or window within a website provided by the first computing system”. Accordingly the claim is rejected under 35 U.S.C. 101 based on MPEP 2106.05(f)
Claim 7 dependent on claim 5 and claim 19 dependent on claim 17 amount to mere instructions to apply the abstract idea of claims 1 and 14 respectively using a generic computer, by reciting “wherein the connection provides access to the second computing system using a static or dynamic universal resource locator (URL)”. Accordingly the claim is rejected under 35 U.S.C. 101 based on MPEP 2106.05(f)

Claim 8 dependent on claim 1 and claim 20 dependent on claim 14 amount to mere instructions to apply the abstract idea of claims 1 and 14 respectively using a generic computer, by reciting “wherein the communications link used to obtain the financial account information from the payer is asynchronous with a communications link used by the first computing system to obtain enrollment data from the payer”. Accordingly the claim is rejected under 35 U.S.C. 101 based on MPEP 2106.05(f)



Claim 10 dependent on claim 9 and claim 22 dependent on claim 21 amount to mere instructions to apply the abstract idea of claims 1 and 14 respectively using a generic computer, by reciting “wherein the first computing system defines a period of persistence for the second computing system to obtain the financial account information from the payer”. Accordingly the claim is rejected under 35 U.S.C. 101 based on MPEP 2106.05(f)

Claim 11 dependent on claim 1 and claim 23 dependent on claim 14 amount to mere instructions to apply the abstract idea of claims 1 and 14 respectively using a generic computer, by reciting “wherein the payment transaction instruction comprises contact information for the payer to enable the second computing system to transmit instructions to the payer for communicating the financial account information to the second computing system”. Accordingly the claim is rejected under 35 U.S.C. 101 based on MPEP 2106.05(f)

Claim 12 dependent on claim 11 amounts to mere instructions to apply the abstract idea of claim 1 using a generic computer, by reciting “wherein the contact information comprises one of an email address or a telephone number whereby the second computing system sends a link for a data entry connection to the payer via one of email and text”. Accordingly the claim is rejected under 35 U.S.C. 101 based on MPEP 2106.05(f)

Claim 13 dependent on claim 1, and claim 24 dependent on claim 14 merely adds to the abstract idea of claims 1 and 14 respectively.  By reciting “wherein the financial account information includes at least one of a credit card number or bank account number”; it adds to the abstract idea of processing a payment from a payer to a payee by specifying that the financial account information includes at least a credit card number or bank account number without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE L MACCAGNO whose telephone number is (571)270-5408.  The examiner can normally be reached on M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, supervisory patent examiner, Boveja Namrata can be reached at 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PIERRE L MACCAGNO/
Examiner, Art Unit 3696


/Robert R Niquette/
Primary Examiner, Art Unit 3696